 PROB 12C                                                                            Report Date: January 28, 2020
(6/16)

                                       United States District Court                                      FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                                Jan 31, 2020
                                        Eastern District of Washington
                                                                                                    SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jesus Antonio Ortiz-Gonzales             Case Number: 0980 2:17CR00165-RMP-1
 Address of Offender:                      Yakima, Washington 98901
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: July 2, 2018
 Original Offense:        Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and
                          924(a)(2)
 Original Sentence:       Prison - 18 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Michael James Austen Ellis        Date Supervision Commenced: April 12, 2019
 Defense Attorney:        John Barto McEntire, IV           Date Supervision Expires: April 11, 2022


                                         PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 08/14/2019.

The probation officer believes the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            5           Standard Condition #10: You must not own, possess, or have access to a firearm,
                        ammunition, destructive device, or dangerous weapon (i.e., anything that was designed, or
                        was modified for, the specific purpose of causing bodily injury or death to another person
                        such as nunchakus or tasers).

                        Supporting Evidence: Mr. Ortiz-Gonzales is alleged to have been in possession of
                        ammunition on December 21, 2019.

                        On April 15, 2019, supervised release conditions were reviewed and signed by Mr. Ortiz-
                        Gonzales acknowledging his understanding of standard condition number 10, as noted
                        above. Also, on April 15, 2019, Mr. Ortiz-Gonzales signed notice of firearms disabilities
                        and was advised that under the provision of 18 U.S.C. § 922(g)(1), as a person under
                        sentence, he is prohibited from possessing ammunition.

                        According to the Quincy Police Department (QPD) narratives for incident 19QU3211, the
                        following occurred: On December 21, 2019, Mr. Ortiz-Gonzales was arrested by QPD on
                        previously issued warrants. Prior to Mr. Ortiz-Gonzales being transported to Grant County
Prob12C
Re: Ortiz-Gonzales, Jesus Antonio
January 28, 2020
Page 2

                       Jail, QPD conducted a search of Mr. Ortiz-Gonzales’ person. QPD found a .380 caliber
                       bullet in Mr. Ortiz-Gonzales’ right-side coat pocket. Mr. Ortiz-Gonzales stated he found the
                       bullet while he was fishing and was going to make a necklace out of it. He also admitted
                       he was prohibited from having ammunition because he was on probation.

The U.S. Probation Office respectfully recommends the Court incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court. Mr. Ortiz-Gonzales is scheduled to appear
before the Court for a supervised release revocation hearing on February 4, 2020.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     January 28, 2020
                                                                             s/Phil Casey
                                                                             Phil Casey
                                                                             U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                             Signature of Judicial Officer

                                                                                     1/31/2020
                                                                             Date
